Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The application of Peter D Anton for Implementation of Biometric Authentication filed 9/09/20 has been examined. Claims 1-33.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

Regarding claims 1-33, the prior art of record is silent on teaching and electronic device comprising a progress indicator including a first progress-indicator portion at a first position on the display relative to the representation of the biometric feature and a second progress-indicator portion at a second position on the display relative to the representation of the biometric feature, wherein the representation of the biometric feature is displayed between the first position and the second position on the display; and

a simulated three-dimensional orientation guide overlaid on the representation of the biometric feature;

while concurrently displaying the representation of the biometric feature and the progress indicator, detecting a change in the orientation of the biometric feature relative to the one or more biometric sensors that includes rotation about an axis parallel to the display of the electronic device; and

in response to detecting the change in the orientation of the biometric feature relative to the one or more biometric sensors:



simulating rotation of the simulated three-dimensional orientation guide about an axis parallel to the display of the electronic device to provide feedback about an orientation of the biometric feature relative to the one or more biometric sensors; and

emphasizing the displayed simulated three-dimensional orientation guide while the biometric feature is moving;

in accordance with a determination that the change in the orientation of the biometric feature meets enrollment criteria for a first portion of the biometric feature that corresponds to the first progress-indicator portion, updating one or more visual characteristics of the first progress-indicator portion that indicates that biometric information for the first portion of the biometric feature has been successfully captured by the device for use in completing enrollment of the biometric feature; and

in accordance with a determination that the change in the orientation of the biometric feature meets enrollment criteria for a second portion of the biometric feature that corresponds to the second progress-indicator portion, updating one or more visual characteristics of the second progress-indicator portion that indicates that biometric information for the second portion of the biometric feature has been successfully captured by the device for use in completing enrollment of the biometric feature. The closest prior art of record (US 20130336545,US 20160063235) teaches an electronic device displaying instruction to a user for capturing biometric data but is silent on teaching the limitations as claimed.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNAL U BROWN whose telephone number is (571)272-3060.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VERNAL U BROWN/Primary Examiner, Art Unit 2683